DENNIS, Justice,
dissenting.
I respectfully dissent.
Section 1806 of Title 47 provides that: “Any contract, debt, obligation, bond, or other evidence of indebtedness whatsoever, incurred or issued in violation of this Part, and without the consent and approval of the board, shall be null and void.” The majority, finds that the written contractual obligation is a nullity because it was incurred in violation of a prohibitory law. The majority opinion provides no explanation why the underlying quasi-contractual obligation incurred in violation of La.R.S. 47:1806 is not likewise a nullity. I am unconvinced that any enrichment which has occurred can properly be deemed “unjust” thereby circumventing the safeguards which the legislature sought to impose, especially in the present case where both parties should be equally charged with knowledge of the statutory requirements.